Citation Nr: 1828300	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-28 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the evaluation for the service-connected thoracolumbar spine disability was properly reduced from 40 percent to 20 percent effective from November 1, 2010.

2.  Entitlement to a disability rating higher than 40 percent for the service-connected thoracolumbar spine disability (hereinafter "low back disability").


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1984 to October 1984, and in the United States Coast Guard from July 1987 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that in relevant part denied service connection for an acquired psychiatric disorder and also proposed to reduce the disability rating for the thoracolumbar spine disability from 40 percent to 20 percent.  A subsequent rating decision in August 2010 reduced the disability rating from 40 percent to 20 percent effective from November 1, 2010.

In a December 2016 decision, the Board denied restoration of the 40 percent disability rating for the service-connected thoracolumbar spine disability.  The Veteran appealed that Board decision to the Court of Appeals for Veterans Claims (CAVC).  In August 2017, the Veteran and the VA filed a joint motion to terminate the appeal and entered into a stipulated agreement.  That agreement restored the Veteran's 40 percent disability rating for his service-connected thoracolumbar spine disability.

The issue of entitlement to service connection for an acquired psychiatric disorder was initially on appeal and remanded by the Board.  In an August 2017 rating decision, the Decision Review Officer granted service connection for an acquired psychiatric disorder.  The Veteran has not filed a notice of disagreement (NOD) with regard to any appealable determination made in the August 2017 rating decision, including the schedular rating or effective date assigned by the RO.  Therefore, this matter is no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  On April 10, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that the issue of whether the evaluation for the service-connected thoracolumbar spine disability was properly reduced from 40 percent to 20 percent effective from November 1, 2010, was satisfactorily resolved and a withdrawal of this appeal is requested.

2.  The Veteran's low back disability does not manifest as unfavorable ankylosis of the entire thoracolumbar spine, nor has he had incapacitating episodes having a total duration of at least six weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for initial rating higher than 40 percent for a low back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, an August 2017 stipulated agreement restored the Veteran's 40 percent disability rating for his service-connected thoracolumbar spine disability.  The Veteran, through his authorized representative, informed the Board that he is satisfied with the restoration and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of whether the evaluation for the service-connected thoracolumbar spine disability was properly reduced from 40 percent to 20 percent effective from November 1, 2010, and it is dismissed.

Legal Criteria and Analysis

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran contends that he is entitled to a disability rating in excess of 40 percent for a low back disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

Intervertebral disc syndrome (IVDS), as well as other conditions of the spine, are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating IDVS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 40 percent rating is warranted when the forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  To receive a rating of 50 or 100 percent, a Veteran must have unfavorable ankylosis of the entire thoracolumbar spine or the entire spine, respectively.  38 C.F.R. § 4.71a.

VA considers forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, bilaterally, normal ranges of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a at Note 2 and Plate V.

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula.

When the rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors.  Those factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80 (1997).

As the Veteran has a diagnosis of IVDS, the Board must also consider whether a higher rating may be assigned under the Formula for Rating IVDS Based on Incapacitating Episodes.  Under this formula, a 60 percent rating is warranted if the total duration is at least six weeks.  For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , Formula for Rating IVDS Based on Incapacitating Episodes, Note 1.  In this case, the Veteran has not been prescribed bed rest by a physician for a total duration of at least six weeks, and therefore the Formula for Rating IVDS is not more favorable.

At an April 2010 VA examination, the Veteran demonstrated forward flexion to 80 degrees and a combined range of motion of the thoracolumbar spine to 225 degrees with no objective evidence of painful motion or change following repetitive range of motion testing.  The examiner did not find the Veteran to have ankylosis of the thoracolumbar spine or the entire spine. 

At a May 2017 examination, the Veteran demonstrated forward flexion to 50 degrees and a combined range of motion of the thoracolumbar spine to 140 degrees with no additional limitations after three repetitions.  The Veteran had painful motion.  The examiner did not find the Veteran to have ankylosis of the thoracolumbar spine or the entire spine.  There were findings of localized tenderness, but no guarding or muscle spasms.  The examiner noted that imaging studies of the thoracolumbar spine have been performed and the images document arthritis.

Additionally, at the May 2017 VA examination, the examiner found the Veteran to have IVDS with episodes of bed rest having a total duration of at least six weeks during the past 12 months.  To support this finding, the examiner stated that the Veteran had a paravertebral L1, L2, L3 level paravertebral triamcinolone injection on January 29, 2016.  However, this finding is inconsistent with the medical evidence of record.  Specifically, the private medical record from January 29, 2016 documenting the procedure noted that the Veteran tolerated the procedure well and without complications.  This is highly probative evidence against a finding that he was prescribed bedrest as part of the procedure or its recovery.  The evidence of record does not support a finding that a doctor prescribed the Veteran bedrest having a total duration of at least six weeks during the past 12 months.  The Board finds that since the Veteran has not been prescribed bedrest, he is more favorably rated using the General Rating Formula for Diseases and Injuries of the Spine. 

The Veteran's private medical records consistently note complaints of pain; however, for the entire period, the Veteran's low back disability has not manifested as unfavorable ankylosis of the thoracolumbar spine or the entire spine.  The April 2010 and May 2017 VA examinations specifically found the Veteran to not have ankylosis.  The Veteran retains mobility in his thoracolumbar spine and does not manifest ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

Given that the Veteran is already in receipt of the schedular maximum for limitation of motion of the lumbar spine, the DeLuca factors are not for application.  Johnston v. Brown, 10 Vet. App. 80, 87 (1997).  Further, even when considering the functional loss described by the Veteran, the medical and lay evidence of record does not show that his functional loss causes his back disability to be more closely described by the 50 percent criteria.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's low back disability does not more closely approximate a 50 percent rating under the applicable Diagnostic Code.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.


ORDER

The issue of whether the evaluation for the service-connected thoracolumbar spine disability was properly reduced from 40 percent to 20 percent effective from November 1, 2010, is dismissed.

Entitlement to a disability rating higher than 40 percent for a low back disability is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


